Detailed Action
This is the first office action on the merits for US application number 16/569,621.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions.
Applicant’s election of species d) of Figs. 21-31 in the reply filed on December 24, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Applicant indicated that claims 1-19read on the elected species.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/001,852, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or Application No. 16/001,852 fails to provide adequate support for the threads having a continuously changing thickness of claims 2, 6, 10, and 14, a continuously changing root radius of claims 5 and 13, and thrust bearing parts configured to snap of claims 17-19. Thus, claims 2, 5, 6, 10, 13, 14, and 17-19 have been considered as of September 26, 2018.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,889,019. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the instant case is a genus of Patent No. 9,889,019.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,889,019. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the instant case is a species of Patent No. 9,889,019.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 462 in Fig. 26.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim(s) 1 and 9 is/are objected to because of the following informalities:  
Claim 1 line 1 should read “for placement between vertebral bodies, the spinal implant device comprising:”.  
Claim 9 line 1 should read “for placement between vertebral bodies, the spinal implant device comprising:”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US 7,431,735, hereinafter “Liu”).
As to claim 1, Liu discloses a spinal implant device (Fig. 15, abstract) capable of use for placement between vertebral bodies (abstract), the spinal implant device comprising: a housing (230, 231); at least one screw member (218) in the housing (Fig. 15); and at least one drive shaft (insertion tool of col. 9 lines 44-46) capable of operating to engage with the at least one screw member (col. 9 lines 44-46), wherein the housing comprises a first shell member (230) and a second shell member (231), at least the first shell member having step tracking comprising a plurality of individual riser members 
As to claim 3, Liu discloses that the plurality of individual riser members have angled side surfaces (Fig. 15) capable of engaging with the external helical thread (Fig. 15, col. 9 lines 37-39).
As to claim 4, Liu discloses that the at least one screw member comprises a variable root radius (Fig. 15).
As to claim 5, Liu discloses that the at least one screw member is tapered from a first end surface to a second end surface (Fig. 15) and comprises a continuously changing root radius from the first end surface to the second end surface of the at least one screw member (Fig. 15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Warnick et al. (US 2007/0053765, hereinafter “Warnick”).
As to claim 2, Liu discloses the inventions of claim 1.
Liu is silent to at least a portion of the external helical thread has a continuously changing thickness. 
Warnick teaches at least one screw member (Fig. 2) capable of use in vertebral bodies (abstract), the at least one screw member comprising: at least a portion of the external helical thread has a continuously changing thickness (Fig. 2). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the thread thickness as disclosed by Liu to have at least a portion of the external helical thread with a continuously changing thickness as taught by Warnick in order to have the width of the thread crests vary as the thread root tapers outward (Warnick ¶33) to provide a good grip that resists or is unaffected by flexing and traction stresses and thereby improve reliability (Warnick ¶29). 

As to claim 6, Liu discloses the inventions of claim 5.

Warnick teaches at least one screw member (Fig. 2) capable of use in vertebral bodies (abstract), the at least one screw member comprising: the external helical thread of the at least one screw member has a continuously changing thickness from the first end surface to the second end surface (Fig. 2). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the thread thickness from the first end surface to the second end surface as disclosed by Liu to have at least a portion of the external helical thread with a continuously changing thickness from the first end surface to the second end surface as taught by Warnick in order to have the width of the thread crests vary as the thread root tapers outward (Warnick ¶33) to provide a good grip that resists or is unaffected by flexing and traction stresses and thereby improve reliability (Warnick ¶29). 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu and Warnick in view of Cohen et al. (US 2004/0153156, hereinafter “Cohen”).
As to claim 7, the combination of Liu and Warnick discloses the invention of claim 6.
The combination of Liu and Warnick is silent to at least one extension spring coupled to the first and the second shell members holding the first and second shell members together at a starting height and/or during expansion and/or contraction of the housing.
 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the implant as disclosed by the combination of Liu and Warnick by adding the at least one extension spring as taught by Cohen in order to hold the first shell member and the second shell member together and biased towards each other (Cohen ¶69). 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Cohen et al. (US 2004/0153156, hereinafter “Cohen”).
As to claim 8, Liu discloses the invention of claim 6.
Liu is silent to at least one extension spring coupled to the first and the second shell members holding the first and second shell members together at a starting height and/or during expansion and/or contraction of the housing.
Cohen teaches a spinal implant device (Figs. 1 and 2) comprising: a housing (2, 3) comprising a first shell member (2) and a second shell member (3), each of the first and second shell members having step tracking comprising a plurality of individual riser members (26s, Fig. 1); and at least one extension spring (spring 41 of ¶69, Fig. 2, ¶69)  
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the implant as disclosed by Liu by adding the at least one extension spring as taught by Cohen in order to hold the first shell member and the second shell member together and biased towards each other (Cohen ¶69). 

Claim(s) 9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. (US 6,641,614, hereinafter “Wagner”) in view of Liu.
As to claims 9 and 11-13, Wagner discloses a spinal implant device (200) capable of use for placement between vertebral bodies (col. 18 lines 23-24), the spinal implant device comprising: a housing (202, 204, Fig. 27); a first pair of wedge members (280, 281, Fig. 28) and a second pair of wedge members (260, 261, Fig. 28) in the housing (Fig. 26); a first drive shaft (270) capable of operating to engage with the first pair of wedge members (Fig. 28) and a second drive shaft (250) capable of operating to engage with the second pair of screw members (Fig. 28), wherein the housing comprises a first shell member (202) and a second shell member (204) each having tracking (234, 224, 232, 222, Figs. 27, 30A, and 30B), the tracking of the first and second shell members defining a first step tracking run (234, 224) along a first lateral area of the housing (left area of the bottom member as shown in Fig. 27, Figs. 27, 30A, and 30B) and a second step tracking run (232, 222,) along a second lateral area of the 
Wagner is silent to the first pair of wedge members and the second pair of wedge members (280, 281, Fig. 28) being a first pair of screw members and a second pair of screw members; the tracking of each of the first shell member and second shell member having a plurality of individual riser members, the first and second pairs of claim 11, Wagner is silent to the plurality of individual riser members have an angled side surfaces configured to engage with the external helical thread of each of the first and second pairs of screw members. As to claim 12, Wagner is silent to each of the first and second pairs of screw members comprises a variable root radius. As to claim 13, Wagner is silent to each of the first and second pairs of screw members is tapered from a first end surface to a second end surface and comprises a continuously changing root radius from the first end surface to the second end surface.
Liu teaches a similar a spinal implant device (Fig. 15, abstract) capable of use for placement between vertebral bodies (abstract), the spinal implant device comprising: a housing (230, 231); a screw member (218) in the housing (Fig. 15); and a drive shaft (insertion tool of col. 9 lines 44-46) capable of operating to engage with the screw member (col. 9 lines 44-46), wherein the housing comprises a first shell member (230) and a second shell member (231) each having a plurality of individual riser members (peaks of 220 on 216 as shown in Fig. 15, i.e. each thread revolution shown on 216 and peaks of 220 on 215 as shown in Fig. 15, i.e. each thread revolution shown on 215), the plurality of individual riser members of the first and second shell members defining a step tracking run along a first area of the housing (Fig. 15, col. 9 lines 37-39), a height of the plurality of individual riser members changing along the step tracking (Fig. 15), the drive shaft is capable of operating to rotate the one screw member (col. 9 lines 44-
As to claim 11, Liu teaches that the plurality of individual riser members have an angled side surfaces (Fig. 15) capable of engaging with the external helical thread of each of the first and second pairs of screw members (Fig. 15, col. 9 lines 37-39). As to claim 12, Liu teaches that each of the first and second pairs of screw members comprises a variable root radius (Fig. 15). As to claim 13, Liu teaches that each of the first and second pairs of screw members is tapered from a first end surface to a second end surface (Fig. 15) and comprises a continuously changing root radius from the first end surface to the second end surface (Fig. 15).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the tapered plurality of wedge members, tracking, and driveshaft-wedge interface as disclosed by Wagner to each have tapered, threadedly curved engaging surfaces wedge members and tracking a polygonal driveshaft-wedge interface as taught by Liu in order to expand the device to restore the normal angular relation between adjacent vertebrae (Liu col. 2 lines 57-60); i.e. to .. 

Claim(s) 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner and Liu in view of Warnick et al. (US 2007/0053765, hereinafter “Warnick”).
As to claim 10, the combination of Wagner and Liu discloses the inventions of claim 9.
The combination of Wagner and Liu is silent to the external helical thread of each of the first and second pairs of screw members has a continuously changing thickness. 
Warnick teaches at least one screw member (Fig. 2) capable of use in vertebral bodies (abstract), the at least one screw member comprising: the external helical thread has a continuously changing thickness (Fig. 2). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the thread thickness of each of the first and second pairs of screw members as disclosed by the combination of Wagner and Liu to have the external helical thread with a continuously changing thickness as taught by Warnick in order to have the width of the thread crests vary as the thread root tapers outward (Warnick ¶33) to provide a good grip that resists or is unaffected by flexing and traction stresses and thereby improve reliability (Warnick ¶29). 

As to claim 14, the combination of Wagner and Liu discloses the inventions of claim 13.

Warnick teaches at least one screw member (Fig. 2) capable of use in vertebral bodies (abstract), the at least one screw member comprising: the external helical thread of the screw member has a continuously changing thickness from the first end surface to the second end surface (Fig. 2). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the thread thickness of each of the first and second pairs of screw members from the first end surface to the second end surface as disclosed by the combination of Wagner and Liu to have at least a portion of the external helical thread with a continuously changing thickness from the first end surface to the second end surface as taught by Warnick in order to have the width of the thread crests vary as the thread root tapers outward (Warnick ¶33) to provide a good grip that resists or is unaffected by flexing and traction stresses and thereby improve reliability (Warnick ¶29). 

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner, Liu, and Warnick in view of Cohen et al. (US 2004/0153156, hereinafter “Cohen”).
As to claim 15, the combination of Wagner, Liu, and Warnick discloses the invention of claim 14.
 
Cohen teaches a spinal implant device (Figs. 1 and 2) comprising: a housing (2, 3) comprising a first shell member (2) and a second shell member (3), each of the first and second shell members having step tracking comprising a plurality of individual riser members (26s, Fig. 1); and at least one extension spring (spring 41 of ¶69, Fig. 2, ¶69) coupled to the first and the second shell members (Fig. 2) holding the first and second shell members together at a starting height and/or during adjustment and/or during expansion and/or contraction of the housing (Fig. 2, ¶69). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the implant as disclosed by the combination of Wagner, Liu, and Warnick by adding the at least one extension spring as taught by Cohen in order to hold the first shell member and the second shell member together and biased towards each other (Cohen ¶69). 

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner and Liu in view of Cohen et al. (US 2004/0153156, hereinafter “Cohen”).
As to claim 16, the combination of Wagner and Liu discloses the invention of claim 9.
The combination of Wagner and Liu is silent to at least one extension spring coupled to the first and the second shell members holding the first and second shell 
Cohen teaches a spinal implant device (Figs. 1 and 2) comprising: a housing (2, 3) comprising a first shell member (2) and a second shell member (3), each of the first and second shell members having step tracking comprising a plurality of individual riser members (26s, Fig. 1); and at least one extension spring (spring 41 of ¶69, Fig. 2, ¶69) coupled to the first and the second shell members (Fig. 2) holding the first and second shell members together at a starting height and/or during lordosis adjustment and/or during expansion and/or contraction of the housing (Fig. 2, ¶69). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the implant as disclosed by the combination of Wagner and Liu by adding the at least one extension spring as taught by Cohen in order to hold the first shell member and the second shell member together and biased towards each other (Cohen ¶69). 

Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner and Liu in view of Kennedy (US 2003/0128902).
As to claims 17-19, the combination of Wagner and Liu discloses the invention of claim 9 as well as at least one thrust bearing (244, 246) capable of preventing axial and/or lateral movement of the first and second drive shafts (Fig. 28, col. 18 line 60 – col. 19 line 5). As to claim 18, the combination of Wagner and Liu discloses that the second part of the thrust bearing member comprises a middle section between the first and second bearing sites (interior walls of 246, 244), wherein the middle section allows claim 19, the combination of Wagner and Liu discloses that the first and second bearing sites of the at least one thrust bearing are capable of providing openings that are slotted to accommodate variance in space between the first and second drive shafts depending on the degree of independent adjustment made to the first lateral area relative to the second lateral area (Fig. 28).
The combination of Wagner and Liu is silent to the thrust bearing comprises a first part and a second part configured to snap fit together providing a first bearing site engaging the first drive shaft and a second bearing site engaging the second drive shaft. As to claim 18, the combination of Wagner and Liu is silent to the middle section has a ramp geometry.
Kennedy teaches at least one thrust bearing (10) capable of preventing axial and/or lateral movement of a drive shafts (¶4), wherein the thrust bearing comprises a first part (14) and a second part (12) capable of snap fitting together providing a first bearing site engaging the first drive shaft (Figs. 1-4, ¶s 6 and 37). As to claim 18, Kennedy teaches to a middle section has a ramp geometry (Figs. 1-6).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify at least one thrust bearing as disclosed by the combination of Wagner and Liu to comprise multiple parts that snap together as taught by Kennedy in order to allow separate manufacture of the bearings and to provide a securely connected, floating three piece bearing assembly (Kennedy ¶4). As a result of the combination, the combination of Wagner, Liu, and Kennedy discloses at least one thrust bearing (Wagner 244, 246; Kennedy 10) capable of preventing axial  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/AMY R SIPP/Primary Examiner, Art Unit 3775